UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 15-1514


MARILYN ALTIZER,

                Plaintiff - Appellant,

          v.

TOWN   OF  CEDAR   BLUFF  VIRGINIA;   JAMES  K.   MCGLOTHLIN,
individually and in his official capacity as Town Manager,

                Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Abingdon.   James P. Jones, District
Judge. (1:14-cv-00007-JPJ-PMS)


Submitted:   October 30, 2015             Decided:   November 5, 2015


Before SHEDD, DUNCAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael A. Bragg, BRAGG LAW, PLC, Abingdon, Virginia, for
Appellant.    W. Bradford Stallard, PENN, STUART & ESKRIDGE,
Abingdon, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Marilyn Altizer appeals the district court’s order denying

relief   on   her   42   U.S.C.   § 1983    (2012)   complaint.         We   have

reviewed the claims raised in the parties’ briefs and the record

on appeal and find no reversible error.              Accordingly, we affirm

for the reasons stated by the district court.                  Altizer v. Town

of Cedar Bluff Va., No. 1:14-cv-00007-JPJ-PMS (W.D. Va. Apr. 17,

2015).     We dispense with oral argument because the facts and

legal    contentions     are   adequately    presented    in    the   materials

before   this   court    and   argument    would   not   aid   the    decisional

process.



                                                                        AFFIRMED




                                      2